Title: To Thomas Jefferson from Benjamin Vaughan, 26 March 1789
From: Vaughan, Benjamin
To: Jefferson, Thomas



Dear sir
London, March 26, 1789.

I have the honor to send you by this conveyance three sorts of dry rice seed;


1. Padee Coccoo ballam; the finest sort;
}



2. Padee Laye; the best for a crop;
from Sumatra.


3. Padee Undallan; the ordinary sort



Since writing you by the post in answer to your letter of the 11th. inst., I have received a letter from Mr. Anderson, superintendant of our botanical garden at St. Vincent, informing me, that similar samples with the above have failed in every one of the various trials he has given them. He suspects that the seeds may have been dried for exportation. He says however, that “about 18 month ago he obtained, from a correspondent in Martinique, some seeds of a dry rice from Malabar, which grows luxuriantly in any soil or situation, and now has it in plenty: That it yields several crops in the year from the same root; being probably (he adds,) the same as one of those I sent him.”
Sir Joseph Banks, who called upon me on Saturday, was in hopes to have furnished me with some other seed of dry rice; but upon examining his letter, it was 10 years old. I had some of the same seed sent me by the same correspondent, from the West Indies, but I presume it utterly useless to trouble you with it; nor  should I name the circumstance, except to shew you, that the production is neither novel nor scarce in the West Indies among curious people.—In consequence of a hint from Sir Joseph, I shall inquire whether Mr. Marsden can furnish any new hints on this subject, in addition to those given in his account of Sumatra.
It is possibly from the same quarter that the dry Rice now growing wild in the ditches of the St. Vincent botanical garden (which I presume is a different supply from that cultivated recently by Mr. Anderson,) proceeded.
I shall direct the sending of some seed from St. Vincent to Europe to reship to America, independent of what I shall request may go to America directly. I wish you would favor me with the name of the person to whom you would wish them addressed in Virginia, that no mistake may happen in that quarter. As to S. Carolina, I am at no loss.
If I mistake not, Mr. Laurens when last in England, told me, that they had formerly tried dry rice in South Carolina without success. I did not then enter into particulars, having only put the question to him, in consequence of what I read in M. le Poivre’s book; but the case certainly required explanation. The sort might not be the best, among other things; and no point of such moment ought to be given up under many experiments.
Having mentioned M. le Poivre’s name, it occurs to me to mention also that in the Notice sur la vie de M. le Poivre, published in France 2 or 3 years ago, it was stated that Commodore Barnet had taken the papers, when he took the person, of M. le Poivre. As the papers were stated as very interesting, I applied to the son of Com. Barnet who is the banker of my house; but could learn no traces of such papers or of such a prisoner, though Mr. Barnet had applied to a relation who had been his father’s secretary at the time. I find the old papers at our Admiralty are in such disorder, that it is vain to hope they will be found among them. Has the collection of M. le Poivre’s works, intimated in the Notice, ever appeared, or is it likely to appear?
I shall presume in a few days to trouble you respecting a commission of some difficulty to any but yourself, encouraged by your kind offer. I have the honor to be with great esteem, dear sir, your respectful & obedt. humble servt.,

Benjn. Vaughan

